Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to claims filed on 12/16/19.
3.	Claims 1-20 are under examination.
4.	Claims 1, 5, 8, 11-13, 17 & 20 are currently amended and claims 9-10 are currently cancelled.

Priority
5.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statements
6.	   The information disclosure statement (IDS) submitted on 12/16/19, 08/28/20 & 03/01/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
7.	The drawings filed on 12/16/19are accepted by the examiner.

Specification Objections
CONFIGURING QUALITY OF SERVICE (QoS) MAPPING RELATIONSHIP FLEXIBLY TO IMPROVE AN EFFICIENCY IN DATA TRANSMISSION”
Appropriate Correction is required.


Claim Objections 
9.	Claim 1, 3, 6 & 11 are objected to because of the following informalities:
10.	Claim 1, in part, recites, “…A QoS flow …” in line 9. For consistency and clarification with “a QoS flow” recited in claim 1, lines 8-9, it is suggested to change “ QoS flow” in line 9, to “the QoS flow”. 
11.	Claim 11 is also objected for the same reason as claim 1 above.
12.	Claim 1, in part, recites, “…an uplink data packet …” in line 15. For consistency and clarification with “an uplink data packet” recited in claim 1, line 12, it is suggested to change “ uplink data packet” in line 15, to “the uplink data packet”. 
13.	Claim 11 is also objected for the same reason as claim 1 above.
14.	Claim 3, in part, recites, “…a working mode of the RQI …” in lines 1-2. For consistency and clarification with “a working mode of the RQI” recited in claim 1, line 4, it is suggested to change “ working mode of the RQI” in lines 1-2, to “the working mode of the RQI”. 
15.	Claim 6 is also objected for the same reason as claim 3 above.


Claim Rejections - 35 USC § 112
16.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


17.	Claims 1-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
18.	Claim 1, in part, recites, “wherein the first mapping relationship satisfies the reflective QoS mapping represents determining the first mapping relationship of the downlink data packet as the first mapping relationship of an uplink data packet, wherein the second mapping relationship satisfies the reflective QoS mapping represents determining the second mapping relationship of the downlink data packet as the second mapping relationship of an uplink data packet” in lines 10-15.
	In view of above, the underlined limitations do not clearly express how the determining of the uplink and downlink data packet mapping relationship are related together. In particular, it is not even clear how determining the downlink data packet could be based on a first mapping relationship of an uplink data packet, since the downlink data packet which comprises a reflective quality of service (RQI), is received.
19.	Claim 11 is also rejected for the same reason as set forth above for claim 1.
2-10 & 12-20 are rejected for the same reasons as stated above by virtue of their dependency on a rejected based claims 1 & 11 respectively.
For the purpose of examination, examiner will interpret the claims as best understood.


Claim Rejections - 35 USC § 103
21.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


	Claims 1-3 & 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Convida Wireless et al. (hereinafter referred as Convida) NPL Document, “SDAP Header Format” Quingdao, CHINA, 06 June 2017 (as disclosed in the IDS), in view of Qualcomm Incorporated et al. (hereinafter referred as Qualcomm) NPL Document, “Enhancing Link Adaptation in HetNets” Valencia, Spain, 12 January 2017 (as disclosed in the IDS).
Regarding claims 1 & 11: Convida disclose an apparatus a terminal device/a method (See Introduction; a user equipment (UE)), comprising:
a processor, and a transceiver and a memory (a user equipment (UE) is equipped with a Processor/CPU, a transceiver and a memory) coupled to the processor; the memory storing thereon instructions executable by the processor, wherein the processor is configured to execute the instructions to:
control the transceiver to receive a downlink data packet transmitted by a network device, wherein the downlink data packet comprises a reflective quality of service indication (RQI) (See Page 2; Observation 1: DL packets over Uu are marked in band with NAS RQI for the purpose of NAS reflective QoS controlled via User Plane. Observation 2: Upon reception of a DL packet that is marked with NAS RQI for the purpose of NAS reflective QoS controlled via User Plane, the UE creates a UE derived QoS rule used to determine mapping between uplink traffic and QoS flow. NAS Reflective QoS Control via Control Plane: In this case, the reflective QoS is controlled via Control Plane on per-QoS flow basis);
wherein the first mapping relationship satisfies the reflective QoS mapping represents determining the first mapping relationship of the downlink data packet as the first mapping relationship of an uplink data packet (See Page 1; Introduction; Reflective mapping: for each DRB, the UE monitors the QoS flow ID(s) of the downlink packets and applies the same mapping in the uplink; that is, for a DRB, the UE maps the uplink packets belonging to the QoS flows(s) corresponding to the QoS flow ID(s) and PDU Session observed in the downlink packets for that DRB. To enable this reflective mapping, the NG-RAN marks downlink packets over Uu with QoS flow ID), 
wherein the second mapping relationship satisfies the reflective QoS mapping represents determining the second mapping relationship of the downlink data packet as the second mapping relationship of an uplink data packet (See Page 1; Introduction; Reflective mapping: for each DRB, the UE monitors the QoS flow ID(s) of the downlink packets and applies the same mapping in the uplink; that is, for a DRB, the UE maps the uplink packets belonging to the QoS flows(s) corresponding to the QoS flow ID(s) and PDU Session observed in the downlink packets for that DRB. To enable this reflective mapping, the NG-RAN marks downlink packets over Uu with QoS flow ID); and
determine the first mapping relationship and the second mapping relationship of the uplink data packet according to the working mode of the RQI and the RQI (See Page 2, "When AS reflective QoS is enabled, if QFI is not assumed always present, then similar to NAS RQI, an AS RQI must be present to indicate whether the UE should create or update a QoS flow to DRB mapping.", "Proposal 3-a: The SDAP header includes 1-bit AS-RQI indication that indicates whether the UE shall create (or update) a QoS Flow to DRB mapping and a 6-bit Flow ID.", 2 Discussion; "Proposal 3: RAN2 to select one of the following two options: Option a): The SDAP header includes 1-bit AS-RQI indication that indicates whether the UE shall create (or update) a QoS Flow to DRB mapping and a 6-bit Flow ID. Option b) The SDAP header includes a 7-bit Flow ID.", 3 Conclusion).

However, Qualcomm from the same field of endeavor discloses determine a working mode of the RQI, wherein the working mode of the RQI is used to determine the indication content of the RQI, the indication content comprises whether at least one of a first mapping relationship and a second mapping relationship satisfies a reflective quality of service (QoS) mapping, the first mapping relationship is a mapping relationship from an Internet Protocol (IP) flow to a QoS flow, the second mapping relationship is a mapping relationship from a QoS flow to a data radio bearer (DRB) (See Page 1; section 2 & page 3; Section 5; Conclusion;  "In sub-frame t, after the (H)eNBs have made their tentative scheduling decisions in terms of UE selection, resource allocation and transmit power / beamforming vector(s) decisions for the target sub-frame (t+8), RQI-RS corresponding to various resource units is broadcast by (H)eNBs. Note that RQI-RS transmitted in sub-frame t reflects the scheduled transmit power level and beam direction to be used in sub-frame (t+8). In other words, RQI-RS is transmitted ahead of the corresponding real PDSCH data transmission with the same transmission characteristics including transmission power and transmission precoding vectors. This RQI-RS could consist of a small set of REs associated with a resource unit in every sub-frame and is used by the UE to measure signal and interference (plus noise) energy (covariance matrix across multiple receive antennas) corresponding to this resource unit. Furthermore, the additional service delay caused by the fixed RQI-RS timeline can be reduced through limiting the set of cells that commit to RQI-RS to the serving and dominant interfering cells corresponding to the UEs in harsh interference conditions. The overhead of RQI-RS can be mitigated by limiting the resources where RQI-RS based scheduling is employed to a fraction of the total system resources. Alternatively, to avoid the additional overhead induced by introducing a totally new RQI-RS design, UE-RS, the precoded reference signals targeting PDSCH demodulation in LTE-A [4], can be used as RQI-RS when both serving cell and interfering cells are performing persistent scheduling).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include determine a working mode of the RQI, wherein the working mode of the RQI is used to determine the indication content of the RQI, the indication content comprises whether at least one of a first mapping relationship and a second mapping relationship satisfies a reflective quality of service (QoS) mapping, the first mapping relationship is a mapping relationship from an Internet Protocol (IP) flow to a QoS flow, the second mapping relationship is a mapping relationship from a QoS flow to a data radio bearer (DRB) as taught by Qualcomm in the system of Convida, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claims 2 & 12: The combination of Convida and Qualcomm disclose an apparatus a terminal device/a method.
Furthermore, Convida discloses an apparatus a terminal device/a method, wherein the processor is further configured to control the transceiver to transmit the uplink data packet to the (See page 1; Introduction; Reflective mapping; for each DRB, the UE monitors the QoS flow ID(s) of the downlink packets and applies the same mapping in the uplink; that is, for a DRB, the UE maps the uplink packets belonging to the QoS flows(s) corresponding to the QoS flow ID(s) and PDU Session observed in the downlink packets for that DRB. To enable this reflective mapping, the NG-RAN marks downlink packets over Uu with QoS flow ID)).
Regarding claims 3 & 13: The combination of Convida and Qualcomm disclose an apparatus a terminal device/a method.
Furthermore, Qualcomm discloses an apparatus a terminal device/a method, wherein the processor is configured to: determine that the working mode of the RQI is a first working mode, wherein the first working mode is used to indicate that the RQI represents whether the first mapping relationship satisfies the reflective QoS mapping (See Page 1; section 2 & page 3; Section 5; Conclusion).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the processor is configured to: determine that the working mode of the RQI is a first working mode, wherein the first working mode is used to indicate that the RQI represents whether the first mapping relationship satisfies the reflective QoS mapping as taught by Qualcomm in the system of Convida, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).


Allowable Subject Matter
23.	Claims 4-10 & 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the claim objection as well as the 112, 2nd paragraph rejection.


Conclusion
24.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.
	A. 	Yang et al. 2019/0097936 A1 (Title: Header Formats in Wireless Communication) (See FIG. 1 & Para. 0005-0007).
	B.	Jheng et al. 2018/0324631 A1 (Title: Using SDAP Headers for handing of AS/NAS reflective QoS and to ensure in sequence packet delivery during remaooing in 5G communication system) (See abstract, Para. 0007, 00080 & 0083).
	C. 	Dinan et al. 2013/0010641 A1 (Title: Carrier activation employing RRC message) (See abstract, Para. 0024, 0028 & 0031).
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469